Citation Nr: 1047087	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  08-29 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 
1964 to January 1966.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's claim on appeal. The Veteran 
had a hearing before the Board in January 2010 and the transcript 
is of record.

The case was brought before the Board in May 2010, at which time 
the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include affording him a VA 
examination. The requested development having been completed, the 
case is once again before the Board for appellate consideration 
of the issue on appeal. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Id.; see 
also 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Based on the evidence and resolving all reasonable doubt in favor 
of the Veteran, the Veteran's hepatitis C was incurred during his 
military service.


CONCLUSION OF LAW

The Veteran's hepatitis C was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran). 
 
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  The claim in this case is 
being granted as described below.  Accordingly, any defect with 
respect to this claim is not prejudicial.

Service Connection (Hepatitis C)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran claims he incurred hepatitis C during his military 
service due to various exposures to risk factors.  Mainly, the 
Veteran indicates he was in a motor vehicle accident (MVA) in 
1965 that resulted in a blood transfusion.  He further indicates 
his hepatitis C could have been incurred due to the air-gun 
injections received in the military or during his tour in Vietnam 
where he regularly shared razors with other servicemen and had 
multiple sexual partners.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

Risk factors for hepatitis C include intravenous (IV) drug use, 
blood transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades.  Veterans Benefits 
Administration Letter 211B (98-110) November 30, 1998.

In this case, the Veteran's service treatment records are 
negative as to any objective evidence of risk factor exposure.  
The records do indicate, however, that the Veteran was seen in 
February 1965 indicating the Veteran was in an auto accident in 
January 1965 in New York City where he was treated at a private 
hospital, Lincoln Hospital.  The February 1965 treatment record 
notes the private facility found no skull abnormality on x-ray, 
but on February 1965, the Veteran presented with a sutured 
laceration of the forehead.  The Board further finds noteworthy 
that the Veteran also presented with stitched in December 1964, 
indicating he had stitches since November 1964.  The Veteran's 
December 1963 enlistment examination and January 1966 separation 
examination indicate normal examinations with no mention of any 
possible exposure to hepatitis risk factors.

After service, the Veteran indicated in an April 2006 statement 
that his attempts to obtain the 1965 treatment records from 
Lincoln Hospital were unsuccessful because the Hospital destroys 
records after seven years.  

Instead, the Veteran submitted a lay statement dated in April 
2006 from a friend who indicates he was the passenger of the car 
the day the Veteran got into a MVA while in the Army.  The lay 
statement indicates the Veteran went through the windshield on 
impact and required several units of blood at the hospital, which 
the Veteran's friend claims he witnessed.  The Veteran further 
testified before the Board that he and his friend were both badly 
injured and required hospitalization after the MVA.  

The Veteran was first diagnosed with hepatitis C in 1996 by a 
private physician, over three decades after service.  At that 
time, no opinion was rendered about the possible etiology of the 
hepatitis.

Private and VA outpatient treatment records, to include records 
associated with the Veteran's award for Social Security 
Administration (SSA) disability benefits, indicate various 
possible risk factors for the Veteran.  After service, in July 
1996, when the Veteran was first diagnosed with hepatitis, it was 
noted that his mother also had a history of hepatitis C.  More 
recent VA records indicate the presence of numerous tattoos on 
the Veteran.  The Veteran confirmed at his hearing before the 
Board in January 2010 that he obtained tattoos after his military 
service.  The Board also finds significant that the Veteran has a 
lengthy history of alcohol abuse, resulting in cirrhosis of the 
liver.  The Veteran testified at his hearing that he frequently 
gets into "fights" due to his alcoholism.  

The Veteran was afforded a VA examination in September 2010 to 
ascertain the likely etiology of the Veteran's hepatitis C.  At 
that time, the examiner confirmed the diagnosis of chronic 
hepatitis C and noted the Veteran's pertinent medical history.  
The examiner itemized in-service risk factors to include in-
service sharing of razors, a 1964 blood transfusion, several 
sexual partners and other blood exposure.  The examiner also 
itemized post-service risk factors, to include multiple tattoos, 
a 2006 blood transfusion and other significant medical findings 
consistent with long-term alcohol abuse.  The examiner ultimately 
opined that the Veteran's chronic hepatitis C "is most likely 
caused by or a result of in service incident" because based on 
the Veteran's subjective complaints and the objective findings on 
examination, "the most likely etiology is the blood transfusion 
in 1964 with secondary risk factors of exposure to blood in 
combat, multiple sexual encounters and sharing razors in Vietnam, 
all of which occurred during service."  The examiner further 
noted that there was no history of IV drug use in the claims 
folder and tattoos were all obtained "after diagnosis" of 
hepatitis C.  

The examiner's opinion is significantly premised on the 1964 
blood transfusion as the most significant risk factor.  The Board 
notes that there is no objective confirmation that the Veteran 
received a blood transfusion in 1964.  

Rather, there is some indication in the service treatment records 
that the Veteran presented on February 1965 with sutures on the 
forehead claimed secondary to a MVA in January 1965 where the 
Veteran was treated at a private hospital in New York City.  The 
Veteran has also submitted in support of his claim a lay 
statement of the passenger of the vehicle who claims he witnessed 
the Veteran receive several units of blood at Lincoln Hospital at 
the time.

On the other hand, private treatment records indicate his mother 
also has history of hepatitis C and that the Veteran had other 
post-service risk factors, to include multiple tattoos and a 
post-service blood transfusion.  Also significant is the Veteran 
conceded he was in several "fights" due to his alcoholism and, 
thus, also had post-service exposure to blood products.  

The Board has considered the Veteran's statements and the April 
2006 lay statements of the MVA passenger.  In light of the 
evidence, to include the September 2010 VA examination, the Board 
finds the evidence, at the very least, in relative equipoise.  
That is, although the objective medical evidence does not confirm 
a 1964 blood transfusion, which the September 2010 VA examiner 
identified as the most significant risk factor, the Veteran and 
his friend are competent to testify as to the severity of the car 
accident and events they eye-witnessed at the time.  There also 
is an uncontested medical opinion linking the Veteran's current 
diagnosis of hepatitis C to his reported historical 
symptomatology and risk factors.  The medical opinion is premised 
on facts that are not objectively confirmed, as described above, 
but resolving all reasonable doubt in favor of the Veteran, the 
Board finds service connection for hepatitis C is warranted.


ORDER

Entitlement to service connection for hepatitis C is granted. 



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


